Citation Nr: 1032618	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-34 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include as secondary to a service-connected bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 
1970 to January 1971.  Thereafter, he had service in the Army 
National Guard until February 1976, and from August 1979 to 
December 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).

The Board denied the Veteran's claim of entitlement to service 
connection for a psychiatric disorder by a March 2009 decision.  
The Veteran appealed the denial of his claim to the United States 
Court of Appeals for Veterans Claims (Court).  Based on a 
November 2009 Joint Motion for Remand (Joint Motion), the Court 
remanded the issue for additional development as indicated in 
compliance with the Joint Motion.

The appeal is remanded to the RO.  VA will notify the Veteran if 
further action is required.

ORDER TO VACATE

The Board denied the claim of entitlement to service connection 
for a psychiatric disorder by a March 3, 2009 decision.  The 
Veteran appealed the denial of that issue to the Court.  Based on 
a November 2009 Joint Motion, the Court remanded the claim to the 
Board for additional development as indicated in compliance with 
the Joint Motion.  

In December 2009, a letter was sent to the Veteran in which he 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal prior to 
the Board's readjudication.  In January 2010, the Veteran's 
representative submitted a letter requesting an additional 90 
days to submit additional evidence and argument to the Board.  In 
January 2010, the Board granted the Veteran an additional 90 days 
to respond to the December 2009 letter, and notified the Veteran 
and his representative that the new deadline for submission of 
additional evidence or argument was June 15, 2010.  In April 
2010, the Veteran's representative submitted both new evidence 
and argument with a waiver of the Veteran's right to have the RO 
readjudicate his claim with the additional evidence and argument.  
See 38 C.F.R. § 20.1304(c) (2009).

The Board may vacate an appellate decision at any time upon 
request of the Veteran or his or her representative or on the 
Board's own motion when a Veteran has been denied due process of 
law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904(a).  Here, 
the Court remanded the Board's March 2009 decision for further 
development, in compliance with a November 2009 Joint Motion.

Accordingly, in order to prevent prejudice to the Veteran, the 
March 3, 2009 Board decision which denied entitlement to service 
connection for a psychiatric disorder must be vacated, and a new 
decision regarding that issue will be entered as if the March 
2009 Board decision addressing that issue had never been issued.


ORDER

The March 3, 2009 Board decision is vacated.


REMAND

The issue of entitlement to service connection for a psychiatric 
disorder must be remanded for compliance with the November 2009 
Court Order and Joint Motion for Remand.  Specifically, the Joint 
Motion instructs the Board to obtain the Veteran's records from 
the Social Security Administration (SSA).  

The Board acknowledges the April 2010 statement by the Veteran's 
representative that the Veteran "waives his right to have BVA 
remand his case for SSA records, notice, or any other reason."  
(Emphasis omitted).  Nevertheless, the Board is not free to 
disregard a court order.  Accordingly, in compliance with the 
Court's November 2009 Order and the November 2009 Joint Motion, 
the Veteran's claim must be remanded to obtain his SSA records.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all VA 
and non-VA medical providers who have treated 
him for his psychiatric disorder since 
service discharge.  The RO must then attempt 
to obtain copies of the related medical 
records that are not already in the claims 
folder, to include all VA treatment records 
and SSA records.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making reasonable 
efforts to obtain the named records, the RO 
is unable to secure same, the RO must notify 
the Veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) that he is ultimately responsible for 
providing the evidence.  The Veteran must 
then be given an opportunity to respond.

2.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraph above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


